The first provision in the assignment in this case to which the plaintiffs object, is essentially similar to that which has been considered above in the case of Southworth vs. Sheldon.
The other provision which is objected is, that the surplus, after paying the preferred debts, shall be paid pro rata to all the other creditors. I think that the intention of the assignor was to authorize and direct the assignees to pay the whole amount of the unpaid debts, if there should be assets sufficient for that purpose. And such, I think, is its legal effect.
The motion for an injunction is denied.